DETAILED ACTION
Status of Claims
This action is in response to the applicant’s election filed on 12/07/2021 for application 15/761,217. 

Claim 1 – 14, as Group 1, were elected by applicant. 

Claim 1 – 14 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed on 12/3/2019 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.98. Applicant fail to provide explanation of the relevance for multiple foreign reference nor does applicant provide English-

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Such claim limitations are: 
a unit that stores … in Claim 3
an update request transmitting unit that transmits in Claim 3
a learning module in Claim 4
a storage unit that stores in Claim 4
a unit that transmits in Claim 4
A review of the specification does not discover structure of the cited means. For the examination purpose, these means are interpreted as generic computer components.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 – 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Claim 3 recite the following generic placeholder: “unit” and “update request transmitting unit” and invokes 35 U.S.C.112(f) or pre-AIA  35 U.S.C.112, sixth paragraph. Claim 4 recite the following generic placeholder: “learning module”, “storage unit” and “unit” and invokes 35 U.S.C.112(f) or pre-AIA  35 U.S.C.112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the corresponding description found in the Specification of each of the generic placeholders listed above substantially reiterates the claim language and does not provide description of the structure that performs the corresponding functions. Therefore, each of claims 1 and 2 is rejected under 35 U.S.C. 112(a) for lack of written description. See MPEP 2181 (IV) ("the means- (or step-) plus- function claim must still be analyzed to determine whether there exists corresponding adequate support for such claim limitation under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In considering whether there is 35 U.S.C. 112(a) or pre-Al A 35 U.S.C. 112, first paragraph support for the claim limitation, the examiner must consider whether the specification describes the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date").

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 5 – 7 and 9 – 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McMahan, Federated Learning of Deep Networks using Model Averaging, arXiv Feb, 2016.

Regarding Claim 1, McMahan discloses: 
An information processing system (abs. para. 2, ln. 1 – 2, where federated learning of deep networks [information processing system]), comprising: a plurality of DNNs which are hierarchically configured (alg. 1, where server and clients all have network model [plurality of well suited to learn a neural network [DNN]; alg. 1 & sec. 1.2, para. 4, ln. 7 – 14, where each client [first hierarchy machine learning/recognizing device] perform local computation … and send an update [data of a hidden layer of a DNN as an input to update server model parameter] to the server [second hierarchy machine learning/recognizing device], the server then applies these updates to its global state).

	Regarding Claim 2, depending on Claim 1, McMahan further discloses:
wherein, after supervised learning is performed in the DNN of the first hierarchy machine learning/recognizing device so that an output layer performs a desired output, supervised learning of the DNN of the second hierarchy machine learning/recognizing device is performed (McMahan, sec. 1.1, para. 1, ln. 11-12, where supervised tasks [model perform supervised learning which output classification labels from output layer]; sec. 1.2, para. 4, ln. 7 – 14, where during the federated learning [supervised learning] server update [learn] global model after client sends update to the server).

Regarding Claim 5, depending on Claim 1, McMahan further discloses: 
wherein a connection of the first hierarchy machine learning/recognizing device and the second hierarchy machine learning/recognizing device has only an input from the first hierarchy machine learning/recognizing device to the second hierarchy machine learning/recognizing client typically only volunteer when they are charged, plugged-in, and on an unmetered wifi connection. i.e., the number of inputs from a connected client is a user decision).

Regarding Claim 6, depending on Claim 1, McMahan further discloses: 
wherein the first hierarchy machine learning/recognizing device includes a storage device that temporarily holds a value of the hidden layer of the DNN and a mechanism that holds data of the storage device in the second hierarchy machine learning/recognizing device as an input data database (McMahan, sec. 1.2, para. 8, ln. 7 - 10, where server send the current global algorithm to each of these clients (e.g., the current model parameters), each client then performs local computation based on the global state; i.e., the mobile device [first hierarchy machine learning/recognizing device] hold parameters by a storage device received from server [second hierarchy machine learning/recognizing device]. The value is hold temporary and will be updated during the model training).

Regarding Claim 7, depending on Claim 1, McMahan further discloses: 
wherein there are a plurality of first hierarchy machine learning/recognizing devices, and the plurality of first hierarchy machine learning/recognizing devices are connected directly or via a network using at least one of a wired manner and a wireless manner for transmission of the input data from the plurality of first hierarchy machine learning/recognizing devices to the single second hierarchy machine learning/recognizing device (sec. 1.2., para. 8, ln. 8 - 10, where clients [plurality of first hierarchy machine learning/recognizing device] typically only volunteer to participate … when they are … plugged-in [wired manner] and wifi connection [wireless manner]). 

Regarding Claim 9, depending on Claim 1, McMahan further discloses: 
wherein a copy of the DNN of the first hierarchy machine learning/recognizing device is installed in the second hierarchy machine learning/recognizing device (sec. 1.2, para. 4, ln. 7 - 14, where client … sends an update to the server, the server then applies these updates to its global state [installed in the second hierarchy machine learning recognizing device]), and together with learning or a recognition process in with the first hierarchy machine learning/recognizing device (alg. 1 & sec. 1.2 para. 4, ln. 7 – 14, where during federated learning process, server [second hierarchy machine learning/recognizing device] and clients [first hierarchy machine learning/recognizing device] learn together), 
in the second hierarchy machine learning/recognizing device, learning is performed on the basis of input data from the first hierarchy machine learning/recognizing device, and as a result, configuration information of a neural network and weight coefficient information which are a learning result in the second hierarchy machine learning/recognizing device is transmitted to the first hierarchy machine learning/recognizing device, and the neural network and a weight coefficient of the first hierarchy machine learning/recognizing device are updated (alg. 1 & sec. 1.2 para. 4, ln. 7 – 14, where the server [second hierarchy machine learning/recognizing device] then apply [learning] these updates [input data from the first hierarchy machine learning/recognizing device] to its global state and the process repeats [server send parameter/weight coefficient to update each of these clients]).

Regarding Claim 10, depending on Claim 1, McMahan further discloses: 
wherein a hardware size of the second hierarchy machine learning/recognizing device is larger than a hardware size of the first hierarchy machine learning/recognizing device (sec. 1, para. 4, ln. 1 - 4, where central server [second hierarchy machine learning/recognizing device] is usually more powerful than mobile device [first hierarchy machine learning/recognizing device]).

Regarding Claim 11, McMahan discloses: 
A method for operating an information processing system including a plurality of DNNs (abs. para. 2, ln. 1 – 2, where federated learning of deep networks [information processing system]; alg. 1, where server and clients all have network model [plurality of DNN] and are learned in a global/local manner [hierarchically configured]), comprising: configuring the plurality of DNNs to have a multi-layer structure including a first hierarchy machine learning/recognizing device and a second hierarchy machine learning/recognizing device (sec. 3, para. 2, ln. 4, where 2-hidden-layer [multi-layer structure] network parameters are both in client and server [plurality of DNN]);
wherein information processing capability of the second hierarchy machine learning/recognizing device higher than information processing capability of the first hierarchy machine learning/recognizing device is used (sec. 1, para. 4, ln. 1 - 4, where central server [second hierarchy machine learning/recognizing device] is usually more capable than mobile device [first hierarchy machine learning/recognizing device]),
client … sends an update to the server, the server then applies these updates [input data to update the model parameters] to its global state).

Regarding Claim 12, depending on Claim 11, McMahan further discloses: 
wherein a configuration of a neural network of the first hierarchy machine learning/recognizing device DNN is controlled on the basis of a processing result of the second hierarchy machine learning/recognizing device (sec. 1.2, para. 4, ln. 7 - 14, where server [second hierarchy machine learning/recognizing device] sends the current global algorithm to each of these clients [the first hierarchy machine learning/recognizing device] (e.g., the current model parameters [processing results of previous round on the server]), each client then performs local computation based on [controlled by] the global state).

Regarding Claim 14, depending on Claim 11, McMahan further discloses: 
wherein a first learning period for initial neural network construction in the second hierarchy machine learning/recognizing device in order to construct a plurality of first hierarchy machine learning/recognizing devices is set (sec. 1.2, para. 4, ln. 7 - 14, where server initiate the learning round [first learning period], a random fraction C of clients is selected [in order to construct a plurality of first hierarchy machine learning/recognizing devices]),
then, a second learning period in which learning data acquired in the first learning period is loaded to the first hierarchy machine learning/recognizing device, and supervised sends the current global algorithm state to each of these clients [load to the first hierarchy machine learning...]. Each client then performs local computation; sec. 1.1, para. 1, ln. 11 - 12 where supervised tasks [supervised learning]), 
and further, after the second learning period ends, a third learning period in which machine learning recognition control using the above first hierarchy machine learning/recognizing device is performed, and cooperative learning with the second hierarchy machine learning/recognizing device is performed if necessary is set (sec. 1.2, para. 4, ln. 7 - 14, where client [first hierarchy machine learning/recognizing device] … sends an update to the server. The server then applies these updates to its global state [cooperative learning with second hierarchy machine learning/recognizing device]; tbl. 1, ln. 6 where to achieve a test-set accuracy [if necessary to repeat the federated learning round]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 – 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan, Federated Learning of Deep Networks using Model Averaging, arXiv Feb, 2016 in view of Wang, Concept Drift Detection for Streaming Data, arXiv, 2015.

Regarding Claim 3, depending on Claim 1, McMahan further discloses: 
wherein the first hierarchy machine learning/recognizing device includes … transmitting unit that transmits … of the first hierarchy machine learning/recognizing device to the second hierarchy machine learning/recognizing device (McMahan, sec. 1, para. 4, ln. 1 - 4, where local SGD training on each client [first hierarchy machine learning/recognizing device] with communication rounds [by transmitting unit that transmits/communicates with server/second hierarchy machine learning/recognizing device])
upon receiving the update request … the second hierarchy machine learning/recognizing device updates the neural network structure and the weight coefficient of the DNN of the first hierarchy machine learning/recognizing device, and transmits update data to the first hierarchy machine learning/recognizing device, and the first hierarchy machine learning/recognizing device constructs a new neural network on the basis of the update data (McMahan, sec. 1.2, para. 4, ln. 7 - 14, where the federated optimization is activated [by receiving a request] …, server [second hierarchy machine learning/recognizing device] update the model [DNN] parameters [network structure and weight coefficient to send to client] and send [transmit] model parameter to the client [first hierarchy machine learning/recognizing device], client device used the received parameter to update its model [construct a new neural network]).
McMahan do not explicitly disclose:
wherein the first hierarchy machine learning/recognizing device includes a unit that stores a score of a recognition result of a recognition process while performing the recognition process and an update request transmitting unit that transmits an update request signal for a neural network structure and a weight coefficient of the DNN of the first hierarchy machine learning/recognizing device to the second hierarchy machine learning/recognizing device in a case in which the recognition result is larger than a predetermined threshold value 1 or smaller than a predetermined threshold value 2 or in a case in which a variance when a histogram of the recognition result is generated is larger than a predetermined value , 
update request signal of the first hierarchy machine learning/recognizing device 

wherein the first hierarchy machine learning/recognizing device includes a unit that stores a score of a recognition result of a recognition process while performing the recognition process and an update request transmitting unit that transmits an update request signal for a neural network structure and a weight coefficient of the DNN of the first hierarchy machine learning/recognizing device to the second hierarchy machine learning/recognizing device in a case in which the recognition result is larger than a predetermined threshold value 1 or smaller than a predetermined threshold value 2 or in a case in which a variance when a histogram of the recognition result is generated is larger than a predetermined value (Wang, alg. 1, where the algorithm execution and dataset are held in memory [storage], R^*(t) [score of a recognition result]; sec. II. A. para. 4, ln. 14 - 16, where based on the empirical distribution the lower and upper quantile [threshold value 1 and 2] for the given significance level α [predetermined] serves as the required (warning/detect) bounds, alg. 1, ln 28, relearn f(.) [update request signal]; i.e., when the inference results are out of a boundary of the trained model, request model update), 
update request signal of the first hierarchy machine learning/recognizing device (Wang, alg. 1, ln. 28, relearn f(.) [update request])
McMahan and Wang both teach training of machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining McMahan’s disclosure of federated learning approach with Wang’s disclosure of drift detection and relearning to achieve the claimed 

Regarding Claim 4, depending on Claim 1, McMahan further discloses: 
wherein the first hierarchy machine learning/recognizing device includes a learning module that performs a learning process, a storage unit that stores weight coefficient information of a learning result of the learning process, recognition result rating information, and intermediate layer data information, and a unit that transmits … signal to the second hierarchy machine learning/recognizing device (McMahan, sec. 1, para. 4, ln. 1 - 4, where local SGD training on each client [by learning module in the mobile device with storage that store the learned model parameters/weight coefficient] with communication rounds [by unit that transmits/communicates with server] where central server performs model averaging [of the intermediate learned layer data send to server]; tbl1 & sec. 3, ln. 5 - 7 where test set accuracy [recognition result rating information] is collected in the memory [storage] of the client device and send to the server to determine the completion of the training)
McMahan does not explicitly disclose: 
and a unit that transmits the update request signal to the second hierarchy machine learning/recognizing device in a case in which it is necessary to update the neural network of the first hierarchy machine learning/recognizing device.
Wang explicitly disclose: 
and a unit that transmits the update request signal to the second hierarchy machine learning/recognizing device in a case in which it is necessary to update the neural network of the first hierarchy machine learning/recognizing device (Wang, alg. 1, & sec. II. A. para. 4, ln. 14 - 16, where based on the empirical distribution the lower and upper quantile for the given significance level α serves as the required (warning/detect) bounds, alg. 1, ln 28, relearn f(.) [update request signal]; i.e., when the inference results are out of boundaries of the trained model, the performance deteriorate and the model needs retrain/update).
McMahan and Wang both teach training of machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining McMahan’s disclosure of federated learning approach with Wang’s disclosure of drift detection and relearning to achieve the claimed teaching. One of the ordinary skills in the art would have motivated to make this modification in order to prevent deterioration of the predictive performance (Wang, abs. ln. 1 – 5)

Regarding Claim 13, depending on Claim 11, McMahan further discloses: 
wherein one inspection target is observed using a plurality of first hierarchy machine learning/recognizing devices, the data of the hidden layer of the first hierarchy machine learning/recognizing device obtained in a process of the observation is transferred to the second hierarchy machine learning/recognizing device (tbl. 1, ln. 5 - 7, where to achieve a test set accuracy of 97% [inspection target compares to the observed and collected number from each client]; e.g., centralized server monitors the collected accuracy to determine the completion of the training process and if the federated learning need to repeat with additional rounds),

the learning and the construction period of the database in the second hierarchy machine learning/recognizing device are defined as a learning enhancement period of the first hierarchy machine learning/recognizing device (abs. para. 1, ln. 1 - 4, where access to a wealth of data suitable for learning model ... can greatly improve the user experience [enhancement]; federated learning on the server side is to combine the learned model by a larger amount of data compare to the local data), 
and the second hierarchy machine learning/recognizing device has an operation form of defining an actual operation period in which the neural network and the weight coefficient of the first hierarchy machine learning/recognizing device are set (sec. 1.2, para. 4, ln. 7 - 14 & tbl. 1, where server control the learning start and completion [operation period], during learning the network parameters in the client devices [first hierarchy machine learning/recognizing device] are updated), 
and an operation of recognition learning is performed in the first hierarchy machine learning/recognizing device and the second hierarchy machine learning/recognizing device (sec. 1.2, para. 4, ln. 7 - 14 & tbl. 1, where during federated learning, client [first hierarchy machine 
McMahan does not explicitly disclose:
and an operation of recognition learning is performed in the first hierarchy machine learning/recognizing device and the second hierarchy machine learning/recognizing device after the learning is completed.
Wang explicitly disclose: 
and an operation of recognition learning is performed in the first hierarchy machine learning/recognizing device and the second hierarchy machine learning/recognizing device after the learning is completed (Wang, alg. 1, & sec. II. A. para. 4, ln. 14 - 16, where based on the empirical distribution the lower and upper quantile for the given significance level α serves as the required (warning/detect) bounds, alg. 1 ln 28, relearn f(.); i.e., during the inference mode [learning is completed], if the results are out of boundaries of the trained model, the performance deteriorate and the model needs relearn).
McMahan and Wang both teach training of machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining McMahan’s disclosure of federated learning approach with Wang’s disclosure of drift detection and relearning to achieve the claimed teaching. One of the ordinary skills in the art would have motivated to make this modification in order to prevent deterioration of the predictive performance (Wang, abs. ln. 1 – 5)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McMahan, Federated Learning of Deep Networks using Model Averaging, arXiv Feb, 2016 in view of Moniruzzaman, a Low Cost Two-Tier Architecture Model for High Availability Clusters Application Load Balancing, arXiv, 2014.

Regarding Claim 8, depending on Claim 1, McMahan does not explicitly disclose: 
wherein there are a plurality of second hierarchy machine learning/recognizing devices, and data of the hidden layer data from one of the first hierarchy machine learning/recognizing devices is shared by the plurality of second hierarchy machine learning/recognizing devices.
Moniruzzaman explicitly discloses: 
wherein there are a plurality of second hierarchy machine learning/recognizing devices, and data of the hidden layer data from one of the first hierarchy machine learning/recognizing devices is shared by the plurality of second hierarchy machine learning/recognizing devices (Moniruzzaman, fig 2.1, where server cluster [plurality of hierarchy machine learning/recognizing devices]; sec. Ii, para. 4, where shared storage [storage that store and share the hidden layer data received from clients among servers] can be database system).
McMahan and Moniruzzaman both teach client server architecture communicate through network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining McMahan’s disclosure of federated learning approach with Moniruzzaman’s disclosure of server redundancy and clustering to achieve the claimed teaching. One of the ordinary skill in the art 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354. The examiner can normally be reached Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122